Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 20, 2005                                                                                      Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
  129749 & (22)                                                                                          Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices
  VIRGINIA McCARLEY,
            Plaintiff-Appellee,
                                                           SC: 129749
  v                                                        CoA: 262982
                                                           Washtenaw CC: 04-000238-CZ
  GENERAL MOTOROS CORPORATION,
             Defendant-Appellant
  ___________________________________


                On order of the Chief Justice, a stipulation signed by the attorneys for the
  parties agreeing to the dismissal of this application for leave to appeal is considered and
  IT IS HEREBY ORDERED that the application for leave to appeal is DISMISSED with
  prejudice and without costs.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 20, 2005                   _________________________________________
                                                                               Clerk